Citation Nr: 1219040	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

4.  Entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.

5.  Entitlement to a rating in excess of 10 percent for status-post right knee injury with traumatic arthritis and limited motion prior to September 10, 2009. 

6.  Entitlement to a rating in excess of 30 percent for status-post right knee injury with traumatic arthritis and limited motion from September 10, 2009.

7.  Entitlement to a rating in excess of 10 percent for right knee instability prior to September 9, 2003. 

8.  Entitlement to a rating in excess of 20 percent for right knee instability from September 9, 2003.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from August 1983 to June 1986 and from January 1989 to January 1991.  Records show he was discharged under other than honorable conditions from a period of active duty service from February 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2003, June 2003, and December 2006 by or on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in August 2007 and April 2011, and now returns to the Board for further appellate review.

In the April 2011 remand, the Board noted that there was a question as to the character of the Veteran's service for the period from February 1987 to March 1988.  Since that time, a December 2011 administrative decision was promulgated which determined that the Veteran's service from February 11, 1987 to March 4, 1988, was to be considered dishonorable for VA purposes.

The issues of entitlement to an increased rating for a thoracolumbar spine condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1992 rating decision that denied service connection for a left ankle disability.

2.  Evidence received since the February 1992 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

3.  Degenerative joint disease of the left ankle is etiologically related to service.

4.  Degenerative joint disease of the left knee is etiologically related to service-connected right knee disabilities.

5.  Prior to September 10, 2009, the Veteran's right knee condition was manifested by dislocated cartilage, locking, pain, and effusion.

6.  From September 10, 2009, the Veteran's right knee condition was manifested by extension of 20 degrees and flexion of 80 degrees.

7.  Prior to September 9, 2003, the Veteran's right knee condition was manifested by mild instability.

8.  From September 9, 2003, the Veteran's right knee condition was manifested by moderate instability.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Posttraumatic degenerative joint disease of the left ankle was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Degenerative joint disease of the left knee is proximately due to service-connected right knee disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  Prior to September 10, 2009, the criteria for a 20 percent evaluation for status-post right knee injury with traumatic arthritis and limited motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2011).

6.  From September 10, 2009, the criteria for an evaluation in excess of 30 percent for status-post right knee injury with traumatic arthritis and limited motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).

7.  Prior to September 9, 2003, the criteria for an evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

8.  From September 9, 2003, the criteria for an evaluation in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated September 2002, April 2003, November 2004, were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In March 2006, the Veteran was notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the March 2006 letter.  Although the notice letter was not sent before the initial RO decisions in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claims were then readjudicated by way of an SSOC in January 2012, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is reopening the Veteran's previously denied claim.  Therefore, any notice deficiency with respect to the above criteria did not prejudice the Veteran.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, vocational rehabilitation records, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide opinions as to the etiology of his left ankle and left knee disabilities; and record the relevant findings for rating the Veteran's right knee disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  New and Material Evidence

Historically, the Veteran was denied service connection for a left ankle disability in a February 1992 rating decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the February 1992 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current left ankle disability.  

Since the prior final decision, additional evidence has been added to the claims file.  A September 2009 VA examination diagnosed left ankle degenerative joint disease.  An additional May 2010 examination also diagnosed degenerative joint disease, and the examiner concluded that the condition was at least as likely as not related to service.  VA treatment records dated April 2011 include an x-ray of the left ankle which shows degenerative changes.  

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence is material, as it relates to the previously unestablished fact of whether the Veteran had a current left ankle condition attributable to service.  Therefore, reopening the Veteran's previously denied claim of service connection for a left ankle disability is warranted.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  As discussed below, the Board is granting in full the Veteran's claim for service connection for a left ankle disability.  Therefore, there is no prejudice to the Veteran.

C.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

1.  Left Ankle

The Veteran underwent an enlistment examination in July 1983.  No relevant abnormalities were noted.  Service treatment records dated April 1984 show the Veteran stepped in a drain while running and twisted his left ankle.  On examination, he had tenderness and decreased range of motion.  X-rays were negative.  He was diagnosed with a grade I sprain.  In May 1985, the Veteran injured both ankles after slipping in a hole.  He was diagnosed with a sprain and prescribed crutches and an ace bandage.  In November 1985, he complained of swelling in the left ankle, which the treating physician described as overuse syndrome secondary to a right knee injury.  In February 1986, the Veteran injured the left ankle following a fall from a 10 to 15 foot tower.  He was diagnosed with a sprain and prescribed an ace bandage, heat, and rest.  A December 1988 examination was normal.  In April 1989, the Veteran reported spraining his left ankle after stepping into a pot hole.  Examination revealed pain, swelling, and limited motion.  X-rays showed no fracture.  He was diagnosed with a grade II sprain and treated with medication and a cast.  In May 1989, the sprain was noted to be resolving.  However, in November 1989, the Veteran reported that the ankle was still swollen.  He was treated with heat, medication, and crutches, and placed on a limited profile.

Pursuant to a Medical Evaluation Board, the Veteran was discharged in January 1991 for unrelated disabilities.  

The Veteran underwent a VA examination in June 1991.  The examiner diagnosed residual arthralgia of the left ankle, post recurrent sprains.  The Veteran described his condition as a "permanent sprain" and that the ankle stayed swollen.  He could walk normally but could not run without excruciating pain.  

The Veteran underwent an additional VA examination in November 1992.  The Veteran reported injuring his left ankle in 1987.  He stated that it was currently doing "pretty good," and that it only bothered him with prolonged walking.  He was diagnosed with posttraumatic arthralgia of the left ankle with a 5 degree mild laxity of the lateral supporting ligaments.

A May 1994 National Guard enlistment examination noted no relevant abnormalities.

VA treatment records dated March 2003 show the Veteran complained of worsening left ankle pain.  Examination revealed mild swelling and laxity.  In June 2004, the Veteran reported that his back "gave out" and he fell and injured both ankles.  Examination revealed tenderness to palpation over the posterior and lateral malleolus.  He was given medication and crutches.

The Veteran testified at a Travel Board hearing in April 2007.  He stated that his back condition and sciatica caused his legs to give out, which in turn resulted in left ankle injuries.

The Veteran underwent a VA examination in September 2009.  The claims file was reviewed by the examiner.  The Veteran treated his condition with medication and utilized a cane for ambulation.  He reported falling 4 years ago and injuring his ankle.  He sustained an additional ankle injury since that time.  He reported pain on the outside of the ankle and occasional swelling.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed minimal degenerative joint disease in the left ankle.  He further stated that it was less likely than not the result of, or aggravated by, service-connected disabilities.  The Veteran likely had degenerative disease due to his obesity, and this was aggravated by the fall from his left knee.  An opinion regarding the relationship between the Veteran's current left ankle condition and service was not provided.

The Veteran underwent an additional VA examination in May 2010.  The claims file was reviewed by the examiner, who noted that the Veteran also brought in a photo of himself wearing a below-the-knee cast on the left leg.  He stated that the picture was taken between 1989 and 1990.  He reported that the condition had worsened since his 2009 examination.  He reported significant swelling and pain.  Examination revealed significant swelling on both the mediolateral and posterior aspects.  There was tenderness and effusion around the ankle.  X-rays revealed well-corticated items of bone on the medial, lateral, and posterior aspects suggestive of a prior injury.  The examiner diagnosed posttraumatic degenerative joint disease.  Given the x-ray findings and the Veteran's photo showing him in a cast, the examiner concluded that the left ankle condition was at least as likely as not due to service.

An April 2011 x-ray revealed no evidence of an acute traumatic injury, but well-corticated ossific densities may have represented sequelae of a prior old traumatic injury.

Based on the evidence of record, the Board finds that service connection for posttraumatic degenerative joint disease of the left ankle is warranted.  The Veteran is currently diagnosed with the condition, and service treatment records reflect several injuries to the left ankle during service.  While a 1994 National Guard enlistment examination indicated no ankle disability, the May 2010 VA examiner concluded that the Veteran's current condition was at least as likely as not related to service.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination with radiographic findings.  Although the examiner did not specifically cite to the Veteran's service treatment records, the opinion was based in part on a photo of the Veteran in a cast, which the Veteran indicated was from 1989 or 1990.  This is consistent with the Veteran's service treatment records, which include a notation that the Veteran was in a cast in 1989.  There is no competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's left ankle condition is not related to service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, as noted above, the competent medical evidence of record is sufficient to establish service connection.  To the extent that this evidence is based upon the Veteran's statements, the Board finds those statements to be both competent and credible in that the Veteran reported a history of symptoms he is competent to identify, and those reports are generally consistent with his treatment records and other evidence. 

The Board notes that the Veteran has also asserted that his left ankle condition is due to his other service-connected disabilities.  However, as service connection is being granted, the issue of secondary service connection is moot.

2.  Left Knee

The Veteran has asserted that he has a left knee condition that is the result of, or aggravated by, his service-connected conditions, including his right knee and low back.

VA records dated November 2003 show a diagnosis of left knee pain with generalized instability.  The treating physician noted that the Veteran had probable overuse of the left knee, as his right knee was the primary complaint.

The Veteran complained of bilateral knee pain in June 2004.  Examination of the left knee revealed crepitus and mild tenderness along the medial joint line.

VA treatment records dated July 2005 show the Veteran reported recent minor twisting injuries to his left knee.  Examination revealed a positive McMurray's test with pain in the medial compartment.  Flexion was limited to 95 degrees.

The record contains an April 2007 opinion from the Veteran's treating physician, who stated that the Veteran had bilateral degenerative joint disease of the knees, and that it was at least as likely as not that his service-connected right knee disorder caused and aggravated his left knee disorder.  He based his conclusions on extensive notes, examinations, and x-ray studies contained in the Veteran's records.

The Veteran also testified at an April 2007 Travel Board hearing.  He stated that he had experienced problems with his left knee for a while, but he could not recall when they first started.  He was told by his doctors that his left knee condition was the result of compensating for his right knee condition.  He had also experienced falls due to problems with his back, and these falls caused injury to his knee.

A November 2008 x-ray revealed moderate osteoarthritic changes in the medial compartment and mild osteoarthritic changes in the lateral compartment.  There was no evidence of an acute injury.

The Veteran underwent a VA examination in September 2009.  The Veteran reported injuring his left knee from a fall 4 years ago.  He experienced pain and popping in the knee.  Based on the Veteran's history, a review of the claims file, and a physical examination with x-rays findings, the examiner diagnosed degenerative joint disease.  He further concluded that the amount of disability in the left knee was minimal, and x-ray findings suggested that he had degenerative disease in the knee which was aggravated by his fall.  This was consistent with the Veteran's age and obesity.  Therefore, it was less likely than not that his left knee condition was due to, or aggravated by, his service-connected conditions.

A May 2010 VA examination resulted in an identical diagnosis and opinion.

X-rays dated January 2011 showed moderate tricompartmental degenerative joint disease.  Additional records dated May 2011 include an orthopedic surgery note, which stated that the Veteran's knees demonstrated advanced degeneration for his age, and was consistent with his history of service.  The right knee limitations had been borne directly by his left knee, which was now symptomatic. 

Based on the evidence of record, the Board finds that degenerative joint disease of the left knee is proximately due to the Veteran's service-connected right knee conditions, and therefore service connection is warranted on a secondary basis.

The Board notes that there are several opinions addressing the etiology of the Veteran's left knee condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

VA treatment records from 2003 attribute the Veteran's left knee complaints to overuse based upon his right knee being the primary complaint.  Additional records from May 2011 noted that the left knee had become symptomatic as a result of limitations caused by the right knee.  The April 2007 opinion from the Veteran's physician attributed the Veteran's left knee condition to his right knee.  However, no specific rationale was provided.  Rather, the physician broadly cited to the Veteran's records and previous findings.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Nonetheless, the Board finds that this evidence warrants some probative weight.

The September 2009 and May 2010 opinions found that the Veteran's left knee condition was attributable to his obesity.  However, these opinions do not address the Veteran's assertions that he injured his knee as a result of a fall caused by his service-connected back condition.  Indeed, the 2009 opinion acknowledges that the Veteran's left knee degenerative joint disease was aggravated by a fall.  Moreover, these opinions do not address the 2003 and 2011 treatment records which attribute the Veteran's left knee condition to overuse and compensation for his right knee.  Therefore, the probative value of these opinions is limited.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee condition is the result of his service-connected right knee condition.  Resolving all reasonable doubts in the Veteran's favor, service connection for degenerative joint disease of the left knee is warranted.

As before, the Board has considered the Veteran's own statements made in support of his claim.  Again, the competent medical evidence of record is sufficient to establish service connection.  To the extent that this evidence is based upon the Veteran's statements, the Board finds those statements to be both competent and credible in that the Veteran reported a history of symptoms he is competent to identify, and those reports are generally consistent with his treatment records and other evidence.

D.  Increased Ratings

1.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran's right knee was assigned a 10 percent rating for limited motion under Diagnostic Code 5010-5260 prior to September 10, 2009 and a 30 percent rating under Diagnostic Code 5010-5261 thereafter.  He was also assigned a 10 percent rating for instability under Diagnostic Code 5257 prior to September 9, 2003, and a 20 percent rating thereafter.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

There are several Diagnostic Codes applicable to the Veteran's claim.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  The currently assigned 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).

Finally, dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

2.  Evidence

During an October 2002 VA QTC examination, the Veteran reported locking pain, swelling, and subluxation in his right knee.  Locking pain was relieved by massage.  He utilized a cane for ambulation and treated his condition with medication.  On examination, the Veteran ambulated with a slow gait.  Flexion was 125 degrees and extension was 0 degrees.  Range of motion was affected by pain, incoordination and weakness.  Fatigue and lack of endurance were not present.  McMurray's testing and drawer testing were slightly positive.  X-rays revealed mild degenerative changes.

VA treatment records dated November 2003 show negative Lachman's, McMurray's, and post-drawer testing.  Anterior drawer and hyperflexion tests were positive.  The Veteran had 90 degrees of flexion with crepitus.  The ACL, MCL, and LCL were listed at grade II, and the PCL was noted to be stable.  The examining physician noted a small to moderate joint effusion with fluid extending into the popliteus sheath and into a small baker's cyst, as well as right knee MCL instability.  Additional records dated December 2003 include a letter from the Veteran's treating physician indicating that the Veteran should stay off of his right knee for period of 10 days.

The Veteran was afforded an additional examination in November 2004.  He reported constant pain and stiffness of the knee, and had incapacitating episodes about twice per month, lasting about 2 days per episode.  In the past year, he had 10 incidents of incapacitation for a total of 45 days.  He treated his condition with medication.  On examination, the knee joint's general appearance was normal.  Extension was 0 degrees, and flexion was 140 degrees, with the onset of pain at 140 degrees.  Range of motion was additionally limited by pain and lack of endurance, but specific degrees of additional limitation were not provided.  Examination revealed "locking" pain and crepitus.  McMurray's testing and drawer testing were normal.

The Veteran testified at a Travel Board hearing in April 2007.  He reported daily pain rated as 8/10 in severity.  He also stated that the instability in his knee had worsened since 2003, and he described it as "severe."  If he did not wear his knee brace, his knee would "go left or right."  If he was not careful, then he would fall to the floor when getting out of bed in the morning.  At times, his knee locked up, and his range of motion was 80 percent.  He could extend it to about 10 degrees, and could flex it between a 110 and 130 degrees.

An August 2008 x-ray of the knee revealed moderate osteoarthritic changes in the medial compartment and mild changes in the lateral compartment.

The Veteran underwent a VA examination in September 2009.  He reported being able to dress himself, feed himself, and handle toilet activities.  He also reported being able to walk 200 yards and lift 50 pounds.  He reported pain in the front and sides of his knee.  He could make it "wobble" while standing on it.  Prolonged standing and working aggravated his condition.  There was no history of locking or giving way.  The Veteran treated his condition with medication, heat, and rest.  He also received injections and utilized a brace.  The record reflected a history of flare-ups, but none since 2005.  

On examination, there was some swelling of the right knee but the examiner could not identify whether there was an effusion.  Extension was 20 degrees and flexion was 80 degrees.  There was pain throughout the range of motion but no indication of fatigue, weakness, or incoordination.  There was no additional loss of motion following repetitive testing.  The examiner could not detect any instability, but noted that testing for instability was difficult due to the size of the Veteran's leg.  However, the Veteran demonstrated that he could move the knee from side to side, and the examiner concluded that this was indicative of moderate instability in the medial lateral plane and mild instability in the anteroposterior plane.  X-rays revealed early degenerative joint disease with a loss of cartilage space in the medial compartment.  There were also small osteophytes around the femoral condyles and at the patella.  The examiner noted that the Veteran had more pain than the x-ray findings would suggest, but his weight would also affect his pain level.  The examiner diagnosed posttraumatic degenerative joint disease of moderate to severe disability.

The Veteran underwent another VA examination in May 2010.  The Veteran reported that his pain had increased since his last examination.  He also had some swelling in the knee.  On examination, there was no inflammation, redness, or heat in the right knee.  There was minimal tenderness.  Extension was 0 degrees with no pain.  Flexion was 90 degrees, with the onset of pain at 80 degrees.  There was no fatigue, weakness, or lack of endurance.  There was no additional loss of motion following repetitive testing.  Mediolateral and aterioposterior stability was good.  X-rays showed moderate degenerative joint disease.

A March 2011 MRI revealed moderate to severe tri-compartment osteoarthritis most pronounced in the medial joint compartment.  There was also extensive chondral denudation and bone-on-bone articulation.  The medially subluxed body medial meniscus appeared thinned and somewhat macerated.  There was also a sprain of the superior origin fibular collateral ligament and popliteus tendon.

VA treatment records dated August 2011 noted that the Veteran had developed a flexion contracture in the right knee.  He reported pain in the knee rated as 7/10 in severity.  Examination revealed that the right knee lacked 20 degrees of extension secondary to pain.  The Veteran had full extension of the right knee based on passive range of motion testing in the sitting position.  Subsequent records show the Veteran received injections for the treatment of right knee pain.

3.  Analysis

As noted above, the Veteran was assigned a 10 percent rating for limited motion and arthritis prior to September 10, 2009, and a 30 percent rating thereafter.  

Based on the evidence of record, the Board finds that a 20 percent rating is warranted prior to September 10, 2009.  As noted above, a 20 percent rating is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  During an October 2002 examination, McMurray's testing and drawer testing were slightly positive, and the Veteran reported a "locking" pain.  In November 2003, anterior drawer and hyperflexion tests were positive, and a small to moderate joint effusion was noted.  The ACL, MCL, and LCL were all listed as grade II.  Examination in November 2004 also noted "locking pain."  The Veteran testified at his April 2007 Board hearing that he continued to experience locking.  These findings are consistent with the symptoms and level of disability contemplated by Diagnostic Code 5258.

A rating in excess of 20 percent is not warranted prior to September 10, 2009.  Flexion was 125 degrees and extension was 0 degrees in October 2002.  The Veteran had 90 degrees of flexion in November 2003.  Extension was 0 degrees, and flexion was 140 degrees, with the onset of pain at 140 degrees, in November 2004.  These findings do not result in compensable levels of limited motion for the knee.  While the Veteran testified in April 2007 that his right knee extension was limited to 10 degrees, this alone would not result in a rating higher than the assigned 20 percent under Diagnostic Code 5258.

Moreover, a rating in excess of 30 percent is not warranted from September 10, 2009.  The VA examination on that date noted extension of 20 degrees, which is consistent with a 30 percent rating for limited flexion under Diagnostic Code 5261.  Subsequent records do not demonstrate extension limited by more than 20 degrees.  A higher 40 percent rating is not warranted unless extension is limited to 30 degrees.  In addition, flexion was at least 80 degrees during this period, including limitation due to painful motion.  As noted above, this is not a compensable level of limited flexion.

With respect to instability under Diagnostic Code 5257, the Veteran was assigned a 10 percent rating prior to September 9, 2003, and a 20 percent rating thereafter.

A rating in excess of 10 percent is not warranted prior to September 9, 2003.  The October 2002 examination is the only evidence addressing the Veteran's knee during this period, and it did not document any significant findings of instability.

From September 9, 2003, a rating in excess of 20 percent is not warranted.  Records from November 2003 documented MCL instability in the right knee.  The September 2009 examiner diagnosed moderate instability in the medial lateral plane and mild instability in the anteroposterior plane.  As noted earlier, the examiner's use of "moderate" is not dispositive of the assigned disability rating under Diagnostic Code 5257.  However, the Board finds such statements to be the most probative in assessing the level of instability present in the Veteran's knee.  While the examiner also diagnosed posttraumatic degenerative joint disease of moderate to severe disability, this comment appears to reflect the overall level of disability resulting from the Veteran's right knee, to include both instability and limited motion.  The May 2010 examiner noted "good" stability.  Therefore, a higher rating under Diagnostic Code 5257 is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right knee pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

4.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  While the Veteran has asserted that he is unemployable due to service-connected disabilities, there is no persuasive evidence in the record to indicate that the right knee disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  In particular, the separate 20 percent and 30 percent disability ratings contemplate a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.





						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left ankle posttraumatic degenerative joint disease is granted.  

Service connection for left knee degenerative joint disease is granted.  

A 20 percent rating is granted for status-post right knee injury with traumatic arthritis and limited motion prior to September 10, 2009, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for status-post right knee injury with traumatic arthritis and limited motion from September 10, 2009 is denied.

A rating in excess of 10 percent for right knee instability prior to September 9, 2003 is denied.

A rating in excess of 20 percent for right knee instability from September 9, 2003 is denied.


REMAND

Thoracolumbar Spine Condition

The Veteran was afforded a VA examination for his spine condition in April 2011.  The VA examiner conducted a physical examination, obtained range of motion findings for the Veteran's lumbar spine, and assessed the Veteran's sensation, motor strength, and reflexes.  However, the examiner did not obtain a history and did not record findings with respect to bowel or bladder symptoms, or other neurological abnormalities such as erectile dysfunction.  The Board notes that VA treatment records dated July 2008 show the Veteran complained of occasional bowel incontinence and constipation, and he reported a 5 to 6 year history of erectile dysfunction.  

A competent medical opinion discussing the severity and etiology of these symptoms is necessary in order to evaluate the Veteran's spine condition under the rating schedule.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

TDIU

The issue of entitlement to service connection for depression secondary to service-connected disabilities has been raised by the record, specifically in the March 2012 Written Brief Presentation from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).    Further, the Board also notes that the Veteran's representative raised the issue of obesity resulting from the Veteran's service-connected conditions.  This issue also has not been adjudicated by the AOJ.  However, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with any questions regarding the Veteran's raised claims for entitlement to service connection for depression and for obesity, as well as his claim for an increased rating for his spine condition, which is to be remanded.  A finding that service connection and/or a higher rating are warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until these related claims have been resolved.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard that takes into account all of the Veteran's now service-connected disabilities including those established by the Board's decision this date.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to develop and adjudicate the issues of entitlement to service connection for depression and obesity both to include as secondary to service-connected disabilities.  The Veteran and his representative should be notified that additional action (notice of disagreement, statement of the case, and substantive appeal) is required for appellate review of any adverse decision. 

2.  Then, the Veteran should be provided an examination by an appropriate medical specialist for opinions as to the current nature and extent of his service-connected spine disability.  All manifest orthopedic and neurologic symptoms associated with the service-connected disability should be identified, including but not limited to bowel/bladder incontinence and erectile dysfunction.    

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.

3.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


